DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/15/2022 has been entered. Claims 1 and 4-10 remain pending in the application. 
Applicant’s amendments to claim 1 have overcome the outstanding rejections under 35 USC 103 as previously set forth in the non-final office action mailed on 11/22/2021. 
Claim Objections
Claim 1 is objected to because of the following informalities.

In Claim 1:
In Chemical Formula 4, the (R18r18 appears to be missing a parentheses and should recite “(R18)r18”. 

    PNG
    media_image1.png
    231
    300
    media_image1.png
    Greyscale


  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160072078) (Lee) in view of Sugino et al (US 2018/0037546) (Sugino).

In reference to claims 1, 9 and 10, Lee teaches an organic light emitting device having a structure of a first electrode, a hole transport region an emission layer, an electron transport region, and a second electrode that are sequentially stacked in that order (Lee [0022]) wherein the emission layer includes a phosphorescent dopant (Lee [0097]) an electron transporting host and a hole transporting host that meet at least an equation 1 in order to efficiently form an exciplex and further teaches that the hole transporting host is a compound HH1-2 (Lee [0088]) as shown below.

    PNG
    media_image2.png
    40
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    281
    media_image3.png
    Greyscale
 

Lee does not expressly teach that the electron-transport host is a compound of formula 11 to 13 as instantly claimed.

With respect to the difference, Sugino teaches compounds that are useful as host materials in organic electronic devices including those with a combination of electron transporting moieties (Sugino [0233]) such as the compound 310 shown below (Sugino pages 13, 60)and further teaches that these materials are used in combination with other host materials to achieve an element of high efficiency (Sugino [0059]-[0062]) and that a device comprising these compounds has a high emission efficiency, long emission lifetime and a small deterioration when used even under high temperatures (Sugino [0063]). 

    PNG
    media_image4.png
    225
    329
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    95
    989
    media_image5.png
    Greyscale

In light of the motivation of using the compound 310 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 310 as described by Sugino in order to prepare a device with high emission efficiency, long emission lifetime and a small deterioration when used under high temperatures and thereby arrive at the claimed invention. 

While Lee in view of Sugino does not expressly teach that this combination of specific materials meets the taught requirements of Formula 1 as shown above to efficiently form an exciplex as instantly claimed, the calculation of the LUMO of this compound using the DFT methods described by Lee [0211] is within the ambit of the ordinarily skilled artisan and the selection of this material would have been obvious to the ordinarily skilled artisan for the described benefits of Sugino and its evident electron transport host structure.  

While Lee in view of Sugino does not expressly teach that this combination of specific materials meets the claimed relative photoluminescence spectra of the individual host materials to the exciplex formed by the host materials, Lee does teach that the host material combinations form an exciplex and teaches that the claimed feature of the exciplex having a longer photoluminescence wavelength than a photoluminescence wavelength of either of the individual materials is evidence of exciplex formation (Lee [0207]). That is, the claimed feature relative photoluminescence wavelength is an inherent feature of an exciplex and therefore an inherent feature of the device of Lee in view of Sugino. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 1: Reads on the device with the claimed structure wherein HH1-2 is the p-type host of chemical formula 1 wherein R1 to R10 are each hydrogen, l1 and l2 are each 1, L1 is unsubstituted arylene (i.e. phenylene), L2 is a direct bond, Ar1 is unsubstituted aryl (phenyl) and Ar2 is unsubstituted aryl (i.e. phenyl) and the compound 310 is a compound of formula 12 wherein X2 is O, Ar22 is phenyl, Y7, Y8 and Y9 are each N, Ar23 and A24 are each phenyl, L15 and L16 are each a direct bond and a phosphorescent dopant is present.   
For Claim 9: Reads on formula 1-1.
For Claim 10: Reads on formula 12-1.

In reference to claim 4, Lee in view of Sugino teaches the device as described above for claim 1. While Lee does not expressly state that the exciplex formed of the host materials emits a photoluminescence peak with a lower photon energy than a photon energy of each of the photoluminescence peak of the p-type and N-type hosts, this is an inherent property of the device. Photon energy has an indirect relationship to wavelength as defined by the Planck-Einstein relation (E= hν) and therefore the relationships of the wavelengths as described by Lee in Fig 2 and [0205]-[0207] demonstrate that the claimed feature is present.  

In reference to claim 5, Lee in view of Sugino teaches the device as described above for claim 1 that is identical to the inventive device example 2-39 from the specification. Lee does not expressly teach that the HOMO level of the hole transport host HH1-2 is higher in energy than a homo energy level of the electron transport host. However, these electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
 
In reference to claim 6, Lee in view of Sugino teaches the device as described above for claim 1 that is identical to the inventive device example 2-39 from the specification. Lee does not expressly teach that the LUMO level of the hole transport host HH1-2 is higher in energy than a LUMO energy level of the electron transport host 310 of Sugino. These electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 7, Lee in view of Sugino teaches the device as described above for claim 1.  Lee teaches that the materials are included in a volume ratio of 5:5, in other words 1:1. While a volume ratio is not necessarily identical to a weight ratio, the compounds 310 and HH1-2 are of similar molecular weight and would therefore be highly likely to have a sufficiently similar density such that a volume ratio of 1:1 would correspond to a weight ratio between 2:8 and 8:2. 

In reference to claim 8, Lee in view of Sugino teaches the device as described above for claim 1. Lee further teaches that taught devices have roll off efficiency ratio of ~14% (Lee [0212]) which is defined somewhat differently than the instantly claimed property of ‘an efficiency ratio’. However, these values appear to represent a similar property and furthermore, such a property is inherent to the device. The device composition has the identical claimed features of example device 2-39 which has the claimed property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786